In re Bruno, Wilbert; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “J”, No. 286-913.
Granted. The district court is ordered to grant relator an out-of-time appeal and appoint counsel to handle the appeal on relator’s behalf. See Lofton v. Whitley, 905 F.2d 885 (5th Cir.1990); State ex rel. Deverney v. Whitley, 597 So.2d 1020 (La.1992); State v. Robinson, 590 So.2d 1185 (La.1992). If appointed counsel, after reviewing the record, finds no basis for assigning error on appeal, he may follow the proce*808dure outlined in State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990).
KIMBALL, J., not on panel.